In an action to enjoin permanently the defendant from constructing a certain dwelling on his property, adjacent to plaintiffs’ property, defendant appeals from an order of the Supreme Court, Westchester County, entered September 17, 1964, which granted plaintiffs’ motion for a preliminary injunction and denied defendant’s cross motion to dismiss the complaint for insufficiency. Order modified by striking out its first and second decretal paragraphs, which grant and relate to the preliminary injunction, and by substituting a provision denying plaintiffs’ motion. As so modified, order affirmed, without costs. Under all the circumstances disclosed by the instant record, it was an abuse of discretion to grant a preliminary injunction.
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.